UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GALINA SIDANOV,

                                       Plaintiff,                          19 Civ. 5375 (PAE)
                       -v-
                                                                                 ORDER
 MAGELLAN HEALTHCARE, INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons provided at today’s conference, the parties are directed to file, by

Thursday, December 19, 2019, a new case management plan that proposes fact discovery ending

in approximately five months.


       SO ORDERED.


                                                              
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 17, 2019
       New York, New York
